Order entered May 20, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00190-CV

                         JOHN SCOGGINS, Appellant

                                         V.

                   WYATT HOLLIDAY, ET AL., Appellees

               On Appeal from the 160th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-10313

                                     ORDER

      We questioned our jurisdiction over this appeal because appellee Wyatt

Holliday has counterclaims that remain pending. The parties agree the judgment is

not final. Before the Court is Holliday’s May 19, 2021 motion to abate so that he

may file a notice of nonsuit of his counterclaims. We GRANT the motion as

follows. We ABATE this appeal for thirty days to allow Holliday to file a notice

of nonsuit of his counterclaims and obtain an order granting the nonsuit.
      We ORDER Dallas County District Clerk Felicia Pitre to file, within

thirty-five days of the date of this order, a supplemental clerk’s record containing

either an order of nonsuit or written verification that the trial court has not signed

an order of nonsuit. Should we receive written verification that the trial court has

not signed an order of nonsuit, the Court will dismiss the appeal for want of

jurisdiction.

      We DIRECT the Clerk of this Court to send a copy of this order to the

Honorable Aiesha Redmond, Presiding Judge of the 160th Judicial District Court;

Ms. Pitre; and, all parties.

      This appeal will be reinstated in thirty-five days from the date of this order

or when the requested supplemental clerk’s record is filed, whichever occurs

sooner.

                                              /s/   KEN MOLBERG
                                                    JUSTICE